Exhibit 10.4

 
EMPLOYMENT AGREEMENT
 
OF
 
C. Hunter Westbrook
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 29th
day of August, 2012, by and between HomeTrust Bancshares, Inc, Asheville, North
Carolina (hereinafter referred to as the “Company”) and C. Hunter Westbrook (the
“Employee”).
 
WHEREAS, the Employee serves as Chief Banking Officer of HomeTrust Bank,
Asheville, North Carolina (the “Bank”); and
 
WHEREAS, the board of directors of the Company (the “Board of Directors”)
believes it is in the best interests of the Company and the Bank to enter into
this Agreement with the Employee in order to assure continuity of management on
behalf of the Company and the Bank; and
 
WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement with the Employee;
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, it is AGREED as
follows:
 
1.           Definitions.
 
(a)           The term “Change in Control” means any of the following events
occurring: (i) the acquisition by any “person” or “group” (as defined in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (“Exchange
Act”)), other than the Company, any subsidiary of the Company or their employee
benefit plans, directly or indirectly, as “beneficial owner” (as defined in Rule
13d-3, under the Exchange Act) of securities of the Company representing twenty
percent (20%) or more of either the then outstanding shares or the combined
voting power of the then outstanding securities of the Company; (ii) either a
majority of the directors of the Company elected at the Company’s annual
stockholders meeting shall have been nominated for election other than by or at
the direction of the “incumbent directors” of the Company, or the “incumbent
directors” shall cease to constitute a majority of the directors of the
Company.  The term “incumbent director” shall mean any director who was a
director of the Company on the Effective Date and any individual who becomes a
director of the Company subsequent to the Effective Date and who is elected or
nominated by or at the direction of at least two-thirds of the then incumbent
directors; (iii) the shareholders of the Company approve (x) a merger,
consolidation or other business combination of the Company with any other
“person” or “group” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
or affiliate thereof, other than a merger or consolidation that would result in
the outstanding common stock of the Company immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into common
stock of the surviving entity or a parent or affiliate thereof) at least fifty
percent (50%) of the outstanding common stock of the Company or such surviving
entity or a parent or affiliate thereof outstanding immediately after such
merger, consolidation or other business combination, or (y) a plan of complete
liquidation of the Company or an agreement for
 


 
 
 
 


the sale or disposition by the Company or the Bank of all or substantially all
of the Company’s or the Bank’s assets; or (iv) any other event or circumstance
which is not covered by the foregoing subsections but which the Board of
Directors determines to affect control of the Company and with respect to which
the Board of Directors adopts a resolution that the event or circumstance
constitutes a Change of Control for purposes of the Agreement.  The Change of
Control Date is the date on which an event described in (i), (ii), (iii) or (iv)
occurs.
 
(b)           The term “Consolidated Subsidiaries” means any subsidiary or
subsidiaries of the Company (or its successors) that are part of the
consolidated group of the Company (or its successors) for federal income tax
reporting.
 
(c)           The term “Date of Termination” means the date upon which the
Employee's employment with the Company or the Bank or both ceases, as specified
in a notice of termination pursuant to Section 8 of this Agreement.
 
(d)           The term “Effective Date” means August 29, 2012.
 
(e)           The term “Involuntary Termination” means the termination of the
employment of Employee (i) by the Company without his express written consent;
or (ii) by the Employee by reason of a material diminution of or interference
with his duties, responsibilities or benefits, including (without limitation)
any of the following actions unless consented to in writing by the
Employee:  (1) a requirement that the Employee be based at any place other than
Asheville, North Carolina, or within 20 miles thereof, except for reasonable
travel on Company or Bank business; (2) a material demotion of the Employee; (3)
a material reduction in the number or seniority of Company or Bank personnel
reporting to the Employee or a material reduction in the frequency with which,
or in the nature of the matters with respect to which such personnel are to
report to the Employee, other than as part of a Company- or Bank-wide reduction
in staff; (4) a reduction in the Employee’s salary or a material adverse change
in the Employee’s perquisites, benefits, contingent benefits or paid time off,
other than prior to a Change in Control as part of an overall program applied
uniformly and with equitable effect to all members of the senior management of
the Company or the Bank; (5) a material permanent increase in the required hours
of work or the workload of the Employee; or (6) the failure of the Board of
Directors (or a board of directors of a successor of the Company) to elect him
as Chief Banking Officer of the Company (or a successor of the Company) or any
action by the Board of Directors of the Company (or a board of directors of a
successor of the Company) removing him from any of such offices, or the failure
of the board of directors of the Bank (or any successor of the Bank) to elect
him as Chief Banking Officer of the Bank (or any successor of the Bank) or any
action by such board of directors (or board of a successor of the Bank) removing
him from any of such offices.  The term “Involuntary Termination” does not
include Termination for Cause or termination of employment due to death or
permanent disability pursuant to Section 7(g) of this Agreement, or suspension
or temporary or permanent prohibition from participation in the conduct of the
affairs of a depository institution under Section 8 of the Federal Deposit
Insurance Act.
 
(f)           The terms “Termination for Cause” and “Terminated for Cause” mean
termination of the employment of the Employee because of the Employee’s
dishonesty, incompetence, willful misconduct, breach of a fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation
 


 
2
 
 


(excluding violations which do not have a material adverse affect on the Company
or the Bank) or final cease-and-desist order, or (except as provided below)
material breach of any provision of this Agreement.  No act or failure to act by
the Employee shall be considered willful unless the Employee acted or failed to
act with an absence of good faith and without a reasonable belief that his
action or failure to act was in the best interest of the Company or the
Bank.  The Employee shall not be deemed to have been Terminated for Cause unless
and until there shall have been delivered to the Employee a copy of a
resolution, duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board of Directors at a meeting of the Board duly
called and held for such purpose (after reasonable notice to the Employee and an
opportunity for the Employee, together with the Employee’s counsel, to be heard
before the Board), stating that in the good faith opinion of the Board of
Directors the Employee has engaged in conduct described in the preceding
sentence and specifying the particulars thereof in detail.  The opportunity of
the Employee to be heard before the Board shall not affect the right of the
Employee to arbitration as set forth in paragraph 18.
 
(g)           The term “Code” means the Internal Revenue Code of 1986, as
amended, or any successor code thereto.
 
(h)           The term “Section 409A” means Section 409A of the Code and the
regulations and guidance of general applicability issued thereunder.
 
2.           Term.  The term of this Agreement shall be a period of two years
commencing on the Effective Date, subject to earlier termination as provided
herein.  On each anniversary of this Agreement the term shall be extended for a
period of one year in addition to the then-remaining term, provided that the
Company has not given notice to the Employee in writing at least 90 days prior
to such anniversary that the term of this Agreement shall not be extended
further, and provided further that the Employee has not received an
unsatisfactory performance review by either the Board of Directors or the board
of directors of the Bank.  No annual extension can automatically extend beyond
the Employee’s 65th Birthday.
 
3.           Employment.  The Employee is employed as the Chief Banking
Officer of the Company and as the Chief Banking Officer of the Bank.  As such,
the Employee shall render administrative and management services as are
customarily performed by persons situated in similar executive capacities, and
shall have such other powers and duties as the Board of Directors or the board
of directors of the Bank may prescribe from time to time.  The Employee shall
also render services to any subsidiary or subsidiaries of the Company or the
Bank as requested by the Company or the Bank from time to time consistent with
his executive position.  The Employee shall devote his best efforts and
reasonable time and attention to the business and affairs of the Company and the
Bank to the extent necessary to discharge his responsibilities hereunder.  The
Employee may (i) serve on corporate or charitable boards or committees, and (ii)
manage personal investments, so long as such activities do not interfere
materially with performance of his responsibilities hereunder.
 
4.           Cash Compensation.
 
(a)           Salary.  The Company agrees to pay the Employee during the term of
this Agreement a base salary of $220,000 per year (the “Company Salary”) the
annualized amount of which shall be not less than the annualized aggregate
amount of the Employee’s base salary from
 


 
3
 
 


the Company and any Consolidated Subsidiaries in effect at the Effective Date;
provided that any amounts of salary actually paid to the Employee by any
Consolidated Subsidiaries including the Bank shall reduce the amount to be paid
by the Company to the Employee.  The Company Salary shall be paid no less
frequently than monthly and shall be subject to customary tax withholding.  The
amount of the Employee’s Company Salary may be increased (but shall not be
decreased other than prior to a Change in Control as part of an overall program
applied uniformly and with equitable effect to all members of senior management
of the Company or the Bank) from time to time in accordance with the amounts of
salary approved by the Board of Directors or the board of directors of any of
the Consolidated Subsidiaries after the Effective Date.
 
(b)           Bonuses.  The Employee shall be entitled to participate in an
equitable manner with all other executive officers of the Company and the Bank
in such performance-based and discretionary bonuses, if any, as are authorized
and declared by the Board of Directors for executive officers of the Company and
by the board of directors of the Bank for executive officers of the Bank.  Any
discretionary bonus shall be paid not later than 2 1/2 months after the year in
which the Employee obtains a legally binding right to the bonus.  If the
discretionary bonus cannot be paid by that date, then it shall be paid on the
next following April 15, or such other date during the year as permitted under
Section 409A.
 
(c)           Expenses.  The Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee in performing
services under this Agreement in accordance with the policies and procedures
applicable to the executive officers of the Company and the Bank, provided that
the Employee accounts for such expenses as required under such policies and
procedures.
 
5.           Benefits.
 
(a)           Participation in Benefit Plans.  The Employee shall be entitled to
participate, to the same extent as executive officers of the Company and the
Bank generally, in all plans of the Company and the Bank relating to pension,
retirement, thrift, profit-sharing, savings, group or other life insurance,
hospitalization, medical and dental coverage, travel and accident insurance,
education, cash bonuses, and other retirement or employee benefits or
combinations thereof.  In addition, the Employee shall be entitled to be
considered for benefits under all of the stock and stock option related plans in
which the Company's or the Bank's executive officers are eligible or become
eligible to participate.
 
(b)           Fringe Benefits.  The Employee shall be eligible to participate
in, and receive benefits under, any other fringe benefit plans or perquisites
which are or may become generally available to the Company’s or the Bank’s
executive officers and other such benefits as the Board of Directors may provide
in its discretion.
 
6.           Paid Time Off (PTO); Leave.  The Employee shall be entitled to PTO
each year in accordance with the policies established by the Board of Directors
and the board of directors of the Bank for executive officers. The Employee also
shall be eligible for voluntary leaves of absence, with or without pay, from
time to time at such times and upon such conditions as the Board of Directors
may determine in its discretion.
 


 
4
 
 


7.           Termination of Employment.
 
(a)           Involuntary Termination.  If the Employee experiences an
Involuntary Termination, such termination of employment shall be subject to the
Company’s obligations under this Section 7.  In the event of the Involuntary
Termination of the Employee, the Company shall, during the remaining term of
this Agreement (i) pay to the Employee monthly one-twelfth of the Company Salary
at the annual rate in effect immediately prior to the Date of Termination and
one-twelfth of the average annual amount of cash bonus and cash incentive
compensation of the Employee, based on the average amounts of such compensation
earned by the Employee from the Company and any Consolidated Subsidiaries for
the two full fiscal years preceding the Date of Termination; and (ii) maintain
substantially the same hospitalization, medical, dental, prescription drug and
other health benefits offered by the Company from time to time to its employees
generally to comply with the continuation coverage requirements of Code Section
4980B(f) (i.e., "COBRA" coverage) for the benefit of the Employee and his
eligible dependents who would have been eligible for such benefits if the
Employee had not suffered Involuntary Termination..  No payment shall be made
under this Section 7(a) unless the Employee’s termination of employment
qualifies as a “Separation from Service” (as that phrase is defined in Section
409A taking into account all rules and presumptions provided for in the Section
409A regulations).  If the Employee is a “Specified Employee” (as defined in
Section 409A) at the time of his Separation from Service, then payments under
this Section 7(a) which are not considered paid on account of an involuntary
separation from service (as defined in Treasury Regulation Section
1.409A-1(b)(9)(iii)), and as such constitute deferred compensation under Section
409A, shall not be paid until the 185th day following the Employee=s Separation
from Service, or his earlier death (the “Delayed Distribution Date”).  Any
payments deferred on account of the preceding sentence shall be accumulated
without interest and paid with the first payment that is payable in accordance
with the preceding sentence and Section 409A.  To the extent permitted by
Section 409A, amounts payable under this Section 7(a) which are considered
deferred compensation shall be treated as payable after amounts which are not
considered deferred compensation (i.e., which are considered payable on account
of an involuntary separation from service as herein defined herein).
 
(b)           Change in Control.  In the event that the Employee experiences an
Involuntary Termination within the six months preceding, at the time of, or
within 12 months following a Change in Control, in addition to the Company’s
obligations under Section 7(a) of this Agreement, the Company shall pay to the
Employee in cash, within 30 days after the later of the date of such Change in
Control or the Date of Termination, an amount equal to 299% of the Employee’s
“base amount” as determined under Section 280G of the Code.
 
(c)           Certain Reduction of Payments by the Bank.
 
(i)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company or
its Consolidated Subsidiaries to or for the benefit of the Employee (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise) (a “Payment”) would be nondeductible (in whole or part)
by the Company on a consolidated basis for Federal income tax purposes because
of Section 280G of the Code, then the aggregate present value of amounts payable
or distributable to or for the benefit of the Employee pursuant to this
Agreement (such
 


 
5
 
 


amounts payable or distributable pursuant to this Agreement are hereinafter
referred to as “Agreement Payments”) shall be reduced to the Reduced
Amount.  The “Reduced Amount” shall be an amount, not less than zero, expressed
in present value which maximizes the aggregate present value of Agreement
Payments without causing any Payment to be nondeductible by the Company because
of Section 280G of the Code.  For purposes of this Section 7(c), present value
shall be determined in accordance with Section 280G(d)(3) and (4) of the Code.
 
(ii)           All determinations required to be made under this Section 7(c)
related to the application of Section 280G of the Code shall be made by the
Company’s independent auditors, or at the election of such auditors by such
other firm or individuals of recognized expertise as such auditors may select
(such auditors or, if applicable, such other firm or individual, are hereinafter
referred to as the “Advisory Firm”).  The Advisory Firm shall within ten
business days of the Date of Termination, or at such earlier time as is
requested by the Company, provide to both the Company and the Employee an
opinion (and detailed supporting calculations) that the Company has substantial
authority to deduct for federal income tax purposes the full amount of the
Agreement Payments and that the Employee has substantial authority not to report
on his federal income tax return any excise tax imposed by Section 4999 of the
Code with respect to the Agreement Payments.  Any such determination and opinion
by the Advisory Firm shall be binding upon the Company and the Employee.  The
Employee shall determine which and how much, if any, of the Agreement Payments
shall be eliminated or reduced consistent with the requirements of this Section
7(c), provided that, if the Employee does not make such determination within ten
business days of the receipt of the calculations made by the Advisory Firm, the
Company shall elect which and how much, if any, of the Agreement Payments shall
be eliminated or reduced consistent with the requirements of this Section 7(c)
and shall notify the Employee promptly of such election.  Within five business
days of the earlier of (i) the Company’s receipt of the Employee's determination
pursuant to the immediately preceding sentence of this Agreement or (ii) the
Company’s election in lieu of such determination, the Company shall pay to or
distribute to or for the benefit of the Employee such amounts as are then due
the Employee under this Agreement.  The Company and the Employee shall cooperate
fully with the Advisory Firm, including without limitation providing to the
Advisory Firm all information and materials reasonably requested by it, in
connection with the making of the determinations required under this
Section 7(c).
 
(iii)           As a result of uncertainty in application of Section 280G of the
Code at the time of the initial determination by the Advisory Firm hereunder, it
is possible that Agreement Payments will have been made by the Company which
should not have been made (“Overpayment”) or that additional Agreement Payments
will not have been made by the Company which should have been made
(“Underpayment”), in each case, consistent with the calculations required to be
made hereunder.  In the event that the Advisory Firm, based upon the assertion
by the Internal Revenue Service against the Employee of a deficiency which the
Advisory Firm believes has a high probability of success determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for the benefit of Employee shall be treated for all purposes as a
loan ab initio which the Employee shall repay to the Company together with
interest at the applicable federal rate provided for in Section 1274 of the
Code; provided, however, that no such loan shall be deemed to have been made and
no amount shall be payable by the Employee to the Company if and to the extent
such deemed loan
 


 
6
 
 


and payment would not either reduce the amount on which the Employee is subject
to tax under Section 1 and Section 4999 of the Code or generate a refund of such
taxes.  In the event that the Advisory Firm, based upon controlling precedent or
other substantial authority, determines that an Underpayment has occurred, any
such Underpayment shall be promptly paid by the Company to or for the benefit of
the Employee together with interest at the applicable federal rate provided for
in Section 1274 of the Code.  An Underpayment shall be treated as a disputed
payment for purposes of Section 409A, and the parties shall act in accordance
with Treasury Regulations Section 1.409A-3(g), regarding the resolution of the
Underpayment and the timing of the payment to eliminate the Underpayment.
 
(iv)           Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
1828(k) and any regulations promulgated thereunder.
 
(d)           Termination for Cause.  In the event of Termination for Cause, the
Company shall have no further obligation to the Employee under this Agreement
after the Date of Termination.
 
(e)           Voluntary Termination.  The Employee may terminate his employment
voluntarily at any time by a notice pursuant to Section 8 of this Agreement.  In
the event that the Employee voluntarily terminates his employment other than by
reason of any of the actions that constitute Involuntary Termination under
Section 1(e)(ii) of this Agreement (“Voluntary Termination”), the Company shall
be obligated to the Employee for the amount of his Company Salary and benefits
only through the Date of Termination, at the time such payments are due, and the
Company shall have no further obligation to the Employee under this Agreement.
 
(f)           Death.  In the event of the death of the Employee while
employed  under this Agreement and prior to any termination of employment, the
Company shall pay to the Employee’s estate, or such person as the Employee may
have previously designated in writing, (i) the Involuntary Termination
compensation described in Section 7(a)(i) through the last day of the calendar
month in which Employee’s death occurred and plus either the greater of (A) an
additional period of three months Company Salary or (B) if applicable, the
Change in Control payment set forth in Section 7(b), provided Employee died
within six months prior or 12 months following such change in control; and (ii)
the amounts of any benefits or awards which, pursuant to the terms of any
applicable plan or plans, were earned with respect to the fiscal year in which
the Employee died and which the Employee would have been entitled to receive if
he had continued to be employed, and the amount of any bonus or incentive
compensation for such fiscal year which the Employee would have been entitled to
receive if he had continued to be employed, pro-rated in accordance with the
portion of the fiscal year prior to his death, provided that such amounts shall
be payable when and as ordinarily payable under the applicable plans.
 
(g)           Permanent Disability.  One of the benefits provided by the Bank
(which benefit will be continued during the term of the Agreement) is disability
insurance for the benefit of the Employee either pursuant to a disability
insurance program sponsored by the Bank (or the Company after the date hereof)
for employees generally or a related “carve out” or similar disability income
policy owned by the Employee that is established in conjunction with the
disability program sponsored by the Bank (or the Company after the date hereof),
regardless if the premium is paid by the Company, the Bank or the Employee, or a
combination of them (the
 


 
7
 
 


"Disability Plan").  For purposes of this Agreement, the term “permanently
disabled” means that the Employee has a mental or physical infirmity which
permanently impairs his ability to perform substantially his duties and
responsibilities under this Agreement and which results in (i) eligibility of
the Employee under the Disability Plan, or (ii) inability of the Employee to
perform substantially his duties and responsibilities under this Agreement for a
period of 180 consecutive days.  The Company may terminate the employment of the
Employee after having established that the Employee is permanently
disabled.  After exhaustion of all Paid Time Off days allocated for a calendar
year pursuant to Section 6, the Company will pay to the Employee the Involuntary
Termination compensation described in Section 7(a)(i) for the remainder of the
term of this Agreement, reduced by the proceeds of any Disability Plan then in
effect.  If the Employee terminates employment on account of being permanently
disabled (as defined herein) during the one year commencing on the effective
date of a Change in Control, then he shall receive the Change in Control benefit
described in Section 7(b), payable at the same time and in the same manner as
provided for under this Agreement, or the disability benefit described in this
Section 7(g), whichever is greater in value (determined on a present value basis
using as a discount rate the short-term Applicable Federal Rate (within
the  meaning of Code Section 1274) in effect on the date of permanent
disability.
 
(h)           Regulatory Action.  Notwithstanding any other provisions of this
Agreement:
 
(1)           If the Employee is removed and/or permanently prohibited from
participating in the conduct of the affairs of a depository institution by an
order issued under Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance
Act (“FDIA”), 12 U.S.C. 1818(e)(4) and (g)(1), all obligations of the Company
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the contracting parties shall not be affected;.
 
(2)           If the Company is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations of the Company under this Agreement shall terminate as of
the date of default, but this provision shall not affect any vested rights of
the contracting parties; and
 
(3)           All obligations of the Company under this Agreement shall be
terminated, except to the extent determined that continuation of this Agreement
is necessary for the continued operation of the Bank: (i) by the Office of the
Comptroller of the Currency (the “OCC”) or his or her designee, at the time the
Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) of the FDIA; or (ii) by the OCC, at the time the OCC approves a
supervisory merger to resolve problems related to operation of the Bank or when
the Bank is determined by the OCC to be in an unsafe or unsound condition.  Any
rights of the parties that have already vested, however, shall not be affected
by any such action.  Payments under this Agreement that are suspended under this
Section 7(h), but are later determined by the applicable regulatory authority to
be payable, shall be paid on the earliest date practicable thereafter.
 
8.           Notice of Termination.  In the event that the Company desires to
terminate the employment of the Employee during the term of this Agreement, the
Company shall deliver to the Employee a written notice of termination, stating
whether such termination constitutes Termination for Cause or Involuntary
Termination, setting forth in reasonable detail the facts and circumstances that
are the basis for the termination, and specifying the date upon which
 


 
8
 
 


employment shall terminate, which date shall be at least 30 days after the date
upon which the notice is delivered, except in the case of Termination for
Cause.  In the event that the Employee determines in good faith that he has
experienced an Involuntary Termination of his employment, he shall send a
written notice to the Company stating the circumstances that constitute such
Involuntary Termination and the date upon which his employment shall have ceased
due to such Involuntary Termination.  In the event that the Employee desires to
effect a Voluntary Termination, he shall deliver a written notice to the
Company, stating the date upon which employment shall terminate, which date
shall be at least 30 days after the date upon which the notice is delivered,
unless the parties agree to a date sooner.
 
9.           Attorneys Fees.  The Company shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by the
Employee as a result of (i) the Employee’s contesting or disputing any
termination of employment, or (ii) the Employee’s seeking to obtain or enforce
any right or benefit provided by this Agreement or by any other plan or
arrangement maintained by the Company (or its successors) or any of the
Consolidated Subsidiaries under which the Employee is or may be entitled to
receive benefits; provided that the Company’s obligation to pay such fees and
expenses is subject to the Employee’s prevailing with respect to the matters in
dispute in any action initiated by the Employee or the Employee's having been
determined to have acted reasonably and in good faith with respect to any action
initiated by the Company.
 
10.           Non-Disclosure and Non-Solicitation.
 
(a)           Non-Disclosure.  The Employee acknowledges that he has acquired,
and will continue to acquire while employed by the Company and/or performing
services for Consolidated Subsidiaries, special knowledge of the business,
affairs, strategies and plans of the Company and the Consolidated Subsidiaries
which has not been disclosed to the public and which constitutes confidential
and proprietary business information owned by the Company and the Consolidated
Subsidiaries, including but not limited to, information about the customers,
customer lists, software, data, formulae, processes, inventions, trade secrets,
marketing information and plans, and business strategies of the Company and the
Consolidated Subsidiaries, and other information about the products and services
offered or developed or planned to be offered or developed by the Company and/or
the Consolidated Subsidiaries (“Confidential Information’).   The Employee
agrees that, without the prior written consent of the Company, he shall not,
during the term of his employment or at any time thereafter, in any manner
directly or indirectly disclose any Confidential Information to any person or
entity other than the Company and the Consolidated
Subsidiaries.  Notwithstanding the foregoing, if the Employee is requested or
required (including but not limited to by oral questions, interrogatories,
requests for information or documents in legal proceeding, subpoena, civil
investigative demand or other similar process) to disclose any Confidential
Information the Employee shall provide the Company with prompt written notice of
any such request or requirement so that the Company and/or a Consolidated
Subsidiary may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Section 10(a). If, in the absence of a
protective order or other remedy or the receipt of a waiver from the Company,
the Employee is nonetheless legally compelled to disclose Confidential
Information to any tribunal or else stand liable for contempt or suffer other
censure or penalty, the Employee may, without liability hereunder, disclose to
such tribunal only that portion of the Confidential Information which is legally
 


 
9
 
 


required to be disclosed, provided that the Employee exercise his best efforts
to preserve the confidentiality of the Confidential Information, including
without limitation by cooperating with the Company and/or a Consolidated
Subsidiary to obtain an appropriate protective order or other reliable assurance
that confidential treatment will be accorded the Confidential Information by
such tribunal.  On the Date of Termination, the Employee shall promptly deliver
to the Company all copies of documents or other records (including without
limitation electronic records) containing any Confidential Information that is
in his possession or under his control, and shall retain no written or
electronic record of any Confidential Information.
 
(b)           Non-Solicitation.  During the three year period next following the
Date of Termination, the Employee shall not directly or indirectly solicit,
encourage, or induce any person while employed by the Company or any
Consolidated Subsidiary to (i) leave the Company or any Consolidated Subsidiary,
(ii) cease his or her employment with the Company or any Consolidated Subsidiary
or (iii) accept employment with another entity or person.
 
The provisions of this Section 10 shall survive any termination of the
Employee’s employment and any termination of this Agreement.
 
11.           No Assignments.
 
(a)           This Agreement is personal to each of the parties hereto, and
neither party may assign or delegate any of its rights or obligations hereunder
without first obtaining the written consent of the other party; provided,
however, that the Company shall require any successor or assign (whether direct
or indirect, by purchase, merger, consolidation or otherwise) by an assumption
agreement in form and substance satisfactory to the Employee, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place.  Failure of the Company to obtain such an assumption
agreement prior to the effectiveness of any such succession or assignment shall
be a breach of this Agreement and shall entitle the Employee to compensation and
benefits from the Company in the same amount and on the same terms as provided
for an Involuntary Termination under Section 7 hereof.  For purposes of
implementing the provisions of this Section 11(a), the date on which any such
succession becomes effective shall be deemed the Date of Termination.
 
(b)           This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
12.           No Mitigation.  The Employee shall not be required to mitigate the
amount of any salary or other payment or benefit provided for in this Agreement
by seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Agreement be reduced by any compensation earned by
the Employee as the result of employment by another employer, by retirement
benefits after the date of termination or otherwise.
 
13.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to
 


 
10
 
 


the Company at its principal office, to the attention of the Board of Directors
with a copy to the Secretary of the Company, or, if to the Employee, to such
home or other address as the Employee has most recently provided in writing to
the Company.
 
14.           Amendments.  No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties, except as herein otherwise
provided.
 
15.           Headings.  The headings used in this Agreement are included solely
for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
 
16.           Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
17.           Governing Law. This Agreement shall be governed by the laws of the
State of North Carolina.
 
18.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement (other than relating to the enforcement of the
provisions of Section 10) shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator's award in any court having
jurisdiction.
 
19.           Equitable and Other Judicial Relief.  In the event of an actual or
threatened breach by the Employee of any of the provisions of Section 10, the
Company shall be entitled to equitable relief in the form of an injunction from
a court of competent jurisdiction and such other equitable and legal relief as
such court deems appropriate under the circumstances.  The parties agree that
the Company shall not be required to post any bond in connection with the grant
or issuance of an injunction (preliminary, temporary and/or permanent) by a
court of competent jurisdiction, and if a bond is nevertheless required, the
parties agree that it shall be in a nominal amount.  The parties further agree
that in the event of a breach by the Employee of any of the provisions of
Section 10, the Company and/or one or more of its Consolidated Subsidiaries will
suffer irreparable damage and its remedy at law against the Employee is
inadequate to compensate it for such damage.
 


 
11
 
 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 

   
HOMETRUST BANCSHARES, INC.
         
/s/ Dana Stonestreet
 
By:
Dana Stonestreet
 
Its:
President and Chief Operating Officer
         
EMPLOYEE
         
/s/ Hunter Westbrook
   
Hunter Westbrook









 
12
 
 

